DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 1, Vicars et al. (US 2013/0099624) discloses A motor system (abstract), comprising: a shaft (14, Figs 1-3) with a proximal end and a distal end; a stator (20) positioned around the shaft (14); bearings (12) positioned around a distal end of the shaft, the bearings positioned between the stator (20) and a distalmost end of the shaft (14); a grounding ring (40, Fig 4). 
However, neither Vicars et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a permanent magnet motor system, wherein permanent magnets are positioned on an outer circumference of the shaft, a grounding ring positioned adjacent to the bearings; a retention nut positioned adjacent to the grounding ring, wherein the grounding ring is configured to provide a preferred current flow path associated with a voltage potential between the stator and the shaft.”. 
	 Claims 2-10 are allowable based on their virtue of depending on claim 1.
In claim 11, Vicars et al. (US 2013/0099624) discloses A method associated with motor system (abstract), comprising: positioning a stator around the shaft; positioning bearings (12, Figs 1-3) around a distal end of the shaft (14), the bearings being positioned between the stator (20) and a distalmost end of the shaft; positioning a grounding ring (40, Fig 4).
However, neither Vicars et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “a permanent magnet motor system, positioning permanent magnets on an outer circumference of the shaft between a proximal end of the shaft and a distal end of the shaft; positioning a grounding ring adjacent to the bearings; positioning a retention nut adjacent to the grounding ring; providing a preferred current flow path associated with a voltage potential between the stator and the shaft to ground through the grounding ring.”.
Claims 12-20 are allowable based on their virtue of depending on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834